Appeal from a decision of the Workmen’s Compensation Board, filed March 14, 1972. Claimant, a supervisory employee at a food processing plant, sustained an acute myocardial infarction on May 24, 1969 and died on June 7, 1969. The board has sustained an award finding exposure to diesel oil fumes resulted in an anoxia which was a significant contributory cause of the myocardial infarction, and thus an accidental injury within the meaning of the Workmen’s Compensation Law. The evidence as to the fumes is taken from the history given by decedent to his physician as appears in the hospital record and the medical evidence from claimant’s physician who found, with a reasonable degree of medical certainty, “ that the possibility exists that the anoxia suffered while on the job was a significant contributory cause in his death ”. Upon the record as a whole, this is substantial evidence to sustain the award (Matter of Ernest v. Boggs Lake Estates, 12 N Y 2d 414; Matter of Mosley v. Crucible Steel Co., 42 A D 2d 653). Decision affirmed, with costs to the Workmen’s Compensation Board. Greenblott, J. P., Sweeney, Kane, Main and Reynolds, JJ., concur.